UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
                                                                    :
KAREN JARRETT,                                                      :   Civil Action No.
                                                                    :   1:20-cv-08174 (PGG) (KNF)
                                        Plaintiff,                  :
                                                                    :
             - against -                                            :
                                                                    :
AMERICAN NURSES ASSOCIATION - NEW                                   :
YORK, INC. d/b/a NEW YORK STATE NURSES                              :
ASSOCIATION, NEW YORK STATE NURSES                                  :
ASSOCIATION, PATRICIA KANE,                                         :
                                                                    :
                                        Defendants.                 :
                                                                    :
------------------------------------------------------------------- X


                     STIPULATION AND ORDER OF CONFIDENTIALITY

                It is hereby agreed and ordered that the following provisions shall govern claims
of confidentiality during the pre-trial discovery phase of this action:

a)      The following documents and information may be designated as “confidential” provided
        such documents are not public and have not previously been disclosed by the producing
        party to anyone except those in its employment or those retained by it:

             x   Sensitive Commercial and/or Labor Union Data, such as confidential or
                 proprietary research, development, manufacturing, or strategic or commercial or
                 business information, trade secrets, special formulas, company security matters,
                 customer lists, financial data, projected sales data, production data, matters
                 relating to mergers and acquisitions, and pricing data.

             x   Private or Confidential Personal Information, including but not limited to job
                 applications, training records, contact information, personnel records, insurance
                 information, benefits information, Social Security numbers, compensation
                 records, disciplinary documents, performance reviews, criminal history, personal
                 identifiers, financial information, and tax records.

             x   Medical and Legal Records, including medical and/or legal files and reports.




9676608.3
b) If any party believes a document not described in the above paragraph should nevertheless be
   considered confidential, it may make application to the Court. Such application shall only be
   granted for good cause shown.

c) An attorney for the producing party may designate documents or parts thereof as confidential
   by stamping the word “confidential” on each page.

   If such information is provided in an answer to an interrogatory, the attorney may separately
   append the information to the main body of the interrogatory responses, mark such
   appendices ‘confidential,’ and incorporate by reference the appended material into the
   responses.

   At the time of a deposition or within 10 days after receipt of the deposition transcript, a party
   may designate as confidential specific portions of the transcript which contain confidential
   matters under the standards set forth in paragraph (a) above. This designation shall be in
   writing and served upon all counsel. No objection shall be interposed at deposition that an
   answer would elicit confidential information. Transcripts will be treated as confidential for
   this 10-day period. Any portions of a transcript designated confidential shall thereafter be
   treated as confidential in accordance with this order. The confidential portion of the transcript
   and any exhibits referenced solely therein shall be bound in a separate volume and marked
   “Confidential Information” by the reporter.

d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
   actual or proposed witnesses, court personnel and other persons necessary to review the
   documents for the prosecution or defense of this lawsuit. Each person who is permitted to
   see confidential documents shall first be shown a copy of this order and shall further be
   advised of the obligation to honor the confidential designation. Before confidential
   documents are shown to experts, actual witnesses, or proposed witnesses, each person must
   agree to be bound by this order by signing a document substantially in the form of Exhibit A.
   If such person refuses to sign a document substantially in the form of Exhibit A, the party
   desiring to disclose the confidential information may seek appropriate relief from the Court.
   The parties agree that any discovery material produced in this litigation and designated as
   confidential or for attorney’s eyes only may only be used in connection with this litigation.

e) Review of the confidential documents and information by counsel, experts, or consultants for
   the litigants in the litigation shall not waive the confidentiality of the documents or objections
   to production.

f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
   information shall not generally be deemed a waiver, in whole or in part, of any party’s claims
   of confidentiality. If at any time prior to trial, a producing party realizes that some portion(s)
   of the discovery material that the party produced should be designated as “confidential,” the
   party may so designate by apprising all parties in writing, and providing that the material has
   not already been published or otherwise disclosed, such portion(s) shall thereafter be treated
   as confidential under this order.



                                                  2
7/15/21
                                           EXHIBIT A

I have been informed by counsel that certain documents or information to be disclosed to me in
connection with the matter entitled: Karen Jarrett v. New York State Nurses Association et. al,
1:20-cv-08174 (PGG) (KNF) [S.D.N.Y.], have been designated as confidential. I have been
informed that any such documents or information labeled “confidential” are confidential by
Order of the Court.

I hereby agree that I will not disclose any information contained in such documents to any other
person. I further agree not to use any such information for any purpose other than this litigation.


____________________________________                  DATED:_____________________
[Signature]




____________________________________
(Attorney)




                                                 4
